Citation Nr: 1142112	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-23 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 70 percent for the posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1966 to November 1966.  The Veteran had active duty from May 1968 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the claims for tinnitus and TDIU.  The June 2007 rating decision also granted service connection for PTSD and assigned an initial 50 percent rating for the disability, retroactively effective from December 30, 2005, the date of receipt of the Veteran's service connection claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  The Veteran appealed for a higher initial disability rating.

In a subsequent April 2009 rating decision, the RO granted service connection for MDD, and determined that the MDD was to be evaluated with the service-connected PTSD.  The RO then increased the disability rating for the PTSD with MDD to 70 percent, retroactively effective from December 30, 2005, the date of receipt of the Veteran's service connection claim.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In support of his claims, the Veteran testified at the RO's office in St. Petersburg, Florida (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in May 2011.  A transcript of the hearing is currently of record.
The RO certified this appeal to the Board in August 2009.  Subsequently, the Veteran submitted additional medical and lay evidence.  However, he waived his right to have the RO initially consider this evidence in an August 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  Chronic in-service symptoms and continuous post-service symptoms relating to his tinnitus are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed tinnitus is related to his active military service.

2.  Throughout this appeal, the Veteran's PTSD with MDD have been manifested by total occupational and social impairment.

3.  In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD with MDD, his claim for a TDIU is rendered moot. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's tinnitus was incurred during his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria are met for a higher 100 percent disability rating for the PTSD with MDD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2011).  

3.  The claim of entitlement to a TDIU is moot in light of the award of a total disability evaluation for the service-connected PTSD with MDD, effective on the date of receipt of the claim.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 4.16  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board's decision to grant a 100 percent disability rating for the Veteran's PTSD with MDD, and the Board's decision to grant service connection for tinnitus, herein constitute a complete grant of the benefits sought on appeal.  Thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the claim of entitlement to a TDIU, the Board need not address whether VA fulfilled any duty to notify or assist the claimant because the decision made below renders that claim moot, and deprives the Board of jurisdiction to address the claim.  38 C.F.R. § 4.16.

Tinnitus Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during the active military service or, if not chronic, that was seen during the active military service with continuity of symptomatology demonstrated subsequent to the active military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).  Here, the record establishes a current diagnosis.  Specifically, at the July 2006 VA examination, the Veteran was diagnosed with tinnitus.

In regards to an in-service incurrence, the Veteran's military entrance examination was devoid of documentation of any hearing problems.  At his May 2011 Board hearing, the Veteran testified that the ringing in his ears is due to his active military service, during which he was repeatedly exposed to excessive machine gun noise.  His DD-214 confirms that his military occupational specialty (MOS) was a Marine Engineer.  In pertinent part, the Veteran received the following badges during his active military service: the Marksman Marksmanship Qualification Badge with Rifle Bar (MKM M-14) and the Army Expert Badge in the M-16 assault rifle (EXP M-16).  Hence, based on this evidence, the Board concedes based on this evidence that he was exposed to loud gunshot noise during his active military service.  

Additionally, the claims file contains credible lay evidence supporting both the in-service incurrence of his tinnitus, as well as a continuity of symptomatology since his military discharge.  The lay evidence includes the Veteran's May 2011 hearing testimony.  

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his active military service, he has suffered from ringing and buzzing in his ears, all associated with tinnitus.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions of his tinnitus are consistent with the medical record as a whole.  His statements are internally consistent as the Veteran has never alleged any etiology for his tinnitus other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Throughout the appeal, the Veteran has credibly testified that his tinnitus was incurred during his active military service, and that these symptoms have continued since his military discharge.

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his tinnitus have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms during his active military service.  

Nevertheless, the Board notes that the Veteran was afforded a VA examination in July 2006.  Specifically, the July 2006 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that he could not assess the relationship between the Veteran's tinnitus and his military noise exposure "without resorting to mere speculation."  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Veterans Appeals (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his service treatment records (STRs), his VA treatment records, and the medical literature reviewed in forming the medical opinion.  Thus, the Board finds this examination to be inadequate.  The claims file does not contain any other medical opinions.  However, the Board finds that another VA medical opinion is not required as the medical and lay evidence in this case is sufficient to allow the Board to make a decision.

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his tinnitus have been established.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current tinnitus is related to his active military service.  Thus, resolving all reasonable doubt in his favor, his claim for service connection for tinnitus must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD with MDD Claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial disability rating is a separate and distinct claim from a claim for an increased rating.  Fenderson, 12 Vet App at 119.  When assigning an initial disability rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial disability rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran's PTSD with MDD is evaluated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9411, which refers to the General Rating Formula for Mental Disorders.  The General Rating Formula provides the following ratings for psychiatric disabilities:  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A higher 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout his appeal, the Veteran's GAF scores have ranged from 45 to 55.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds the symtomatology required for a 100 percent disability rating for the Veteran's PTSD with MDD is established by the evidence.  The 100 percent rating will be applied to the entire rating period.  38 C.F.R. § 4.130, DC 9411.

Specifically, the May 2007 VA examiner, following a physical examination of the Veteran and a review of the claims file, concluded that the Veteran has "significant distress or impairment in social, occupational or other important areas of functioning."  At this examination, the Veteran reported that he has a "rough" relationship with his wife.  The Veteran stated that he only has two friends.  The Veteran described experiencing the following symptoms due to his PTSD with MDD: daily depression; irritable mood; sleep impairment; obsessive behavior; fair impulse control; episodes of violence; detached and restricted range of affect; and, unemployability.  These symptoms are consistent with a 100 percent disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.

Additionally, in a July 2011 VA outpatient treatment record, the Veteran's treating physician informed the Veteran that he was not fit for gainful employment because of the severity of his psychiatric disability.  The VA physician "strongly" advised the Veteran to refrain from working.  

Furthermore, at his May 2011 Board hearing, the Veteran testified that he currently experiences the following symptoms due to his PTSD with MDD: unemployability; seclusion; limited social interaction; suicidal thoughts; nightmares; sleep problems; impaired impulse control; and, neglects personal hygiene.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran has asserted his symptoms have remained frequent and nearly constant.  The Veteran is competent to describe these symptoms.  He is uniquely suited to describe the severity, frequency, and duration of his psychiatric symptoms, as these symptoms are capable of lay observation.  His testimony is also credible, particularly inasmuch as it is substantiated by the medical evidence of record.  These symptoms are consistent with a 100 percent disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.

Therefore, the Board finds that the medical and lay evidence, combined with the Veteran's relatively low GAF scores, indicate the Veteran's PTSD with MDD result in total occupational and social impairment.  A 100 percent disability evaluation is warranted for the Veteran's PTSD with MDD for the entire rating period on appeal.

TDIU Claim

The Board recognizes that the VA Secretary is required to maximize benefits.  See AB, 6 Vet. App. at 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2011) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. 
§ 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD with MDD for the entire rating period on appeal.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16 (2011). Thus, he is not eligible, under the terms of the regulation, for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  

The Board notes that if the Veteran is awarded service connection for additional disabilities, entitlement to TDIU and special monthly compensation may be revisited.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  It is noted that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002).  Buie v. Shinseki, No. 08-2705, 2010 WL 6230523, at *9 (Vet. App. Mar, 23, 2011).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  As such, his claim for a TDIU is rendered moot and is therefore dismissed. 


ORDER

The claim for service connection for tinnitus is granted, retroactively effective from December 30, 2005, subject to the laws and regulations governing the payment of VA compensation.

A higher 100 percent disability rating is granted for the PTSD with MDD, retroactively effective from December 30, 2005, subject to the laws and regulations governing the payment of VA compensation.

The claim of entitlement to a TDIU is dismissed. 



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


